Exhibit 99.1 Corporate Headquarters: 16005 Los Gatos Blvd, Los Gatos, CA 95032 Investor Relations Contact: Company Contact: Jody Burfening/Amy Gibbons Barry Cinnamon, CEO Lippert / Heilshorn & Associates Akeena Solar, Inc. (212) 838-3777 (408) 402-9400 agibbons@lhai.com bcinnamon@akeena.com Akeena Solar Announces Fourth Quarter and Year-End 2009 Results LOS GATOS, Calif., February 11, 2010 (GlobeNewswire via COMTEX News Network) Akeena Solar, Inc. (Nasdaq:AKNS), a leading installer of solar power systems and designer of AC solar panels, today announced results for the fourth quarter and year ended December 31, 2009. “2009 was a turning point for Akeena Solar as we diversified our revenue streams by launching the distribution sales of Andalay AC solar panels. Our patented Andalay technology, new distribution channels, and growing brand awareness provide the foundations for rapid growth in the rooftop solar market.” said Barry Cinnamon, CEO. “The traction we are gaining with our new distribution partners including our growing network of Andalay dealers, Lowe’s home improvement stores, Morgan Stanley Solar Solutions and Highland Solar is a strong validation of our technology. Andalay AC panel’s built-in monitoring, ease of installation, superior aesthetics and better safety characteristics make it a natural choice for new distribution partners in 2010, including new home builders, as well as HVAC and electrical contractors, seeking opportunities to tap into the solar energy marketplace.” “It was a challenging year from a top line revenue standpoint; nevertheless, our other financial metrics showed strong improvement from 2008 to 2009: net cash position (cash and cash equivalents net of credit facility) improved from a negative $1.1 million to a positive $5.8 million, our gross margins improved from 14.6% to 23.3%, and total operating expenses declined from $27.7 million to $19.9 million. “In the fourth quarter, we met a number of important operational objectives,” said Gary Effren, president of Akeena Solar. “First, we made good progress developing new distribution channels.Since launching our distribution strategy in the second quarter, we have shipped to 54 Andalay dealers in 23 states, and our dealer network continues to grow steadily. The distribution partnership with Highland Solar marks our first distribution arrangement outside of the United States. Our partnership with Lowe’s marks our first foray into retail outlets. Andalay AC panels are a key part of Lowe’s new in-store Energy Center, which was introduced in December to 21 stores in California.For the year, we accomplished our strategic goal of concentrating our installation business in California and expanding our geographic reach through distribution, which more than offset the decline from last year’s non-California installation revenues.” “Fourth quarter revenue reflected residential installations that were softer than we would have liked, and as we expected, commercial installations continued to lag.However, we had good bookings momentum throughout the quarter, without the usual fourth quarter dip.As a result, we ended the year with a backlog of $9.4 million. Offsetting the weakness in our installation business was the tripling of distribution revenue which contributed $1.4 million in the quarter, a level that included a few large orders with key new customers as well as repeat orders from existing customers,” concluded Effren. Fourth Quarter Financial Results Net sales for the fourth quarter of 2009 were $7.0 million, a decrease of 35.2% compared to $10.9 million in net sales in the fourth quarter of 2008, and a decrease of 8.3% from the third quarter sales of $7.7 million. The decline in the fourth quarter over the same quarter last year reflects the absence of East coast and Colorado installations and lower commercial revenue due to the tight credit market partially offset by an increase in distribution revenue. Residential installations in the fourth quarter of 2009 were $5.3 million compared to $8.4 million in the fourth quarter last year and $6.8 million in the third quarter of 2009. The decline from the prior quarter reflects lower average selling prices and a slowdown in permitting and inspections in certain jurisdictions in California as state budget cuts resulted in office closures and reduced staffing.
